IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 28, 2009
                                No. 08-60393
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

VIKTOR PAVLOVITCH MYTYUK

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A88 057 059


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Viktor Pavlovitch Mytyuk appeals the Board of Immigration Appeals’s
(BIA’s) decision denying his requests for withholding of removal and relief under
the Convention Against Torture (CAT) and moves for production of his criminal
record. The Immigration Judge found, based on the totality of the record and
Mytyuk’s demeanor during his testimony, that Mytyuk was not credible and was




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-60393

therefore not entitled to relief, noting specifically the significant inconsistencies
between Mytyuk’s written application and his oral testimony.
      Like his brief before the BIA, Mytyuk’s brief before this court fails to
address the Immigration Judge’s credibility finding beyond mere conclusional
representations of his truthfulness. He has therefore waived review of that issue
by virtue of his inadequate briefing. See Calderon-Ontiveros v. INS, 809 F.2d
1050, 1052 (5th Cir. 1986); see also Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Insofar as Mytyuk has adduced
additional evidence outside of the administrative record, it is not considered. See
8 U.S.C. § 1252(b)(4)(A); Goonsuwan v. Ashcroft, 252 F.3d 383, 391 n.15 (5th Cir.
2001).
      PETITION DENIED; MOTION FOR DISCOVERY DENIED.




                                         2